Title: To James Madison from Charles Pinckney, 14 August 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
August 14: 1802 In Madrid
I had the pleasure to write you some weeks agoe on the subject of your mercantile enquiries respecting Spain & to send you a Book which I hope you will recieve safe. Lest however you should not I now send you another & such information as I have been able to collect.

The Spanish Government has on every occasion shewn a great predilection in favour of her colonies & with the view of their enjoying every possible advantage in the Mother country has imposed such duties on all the productions of the West Indies by foreign Vessels as to amount to a total prohibition: during the late War as the Spanish Navigation was entirely done away certain modifications took place on the introduction of colonial produce by neutrals, but from the moment the preliminary articles of Peace were notified to the Custom houses in Spain these Privileges have subsided. The following are the duties now paid


By American or any other foreign Vessel on
By Spanish Vessels from Spanish Colonies




    cents
  cents



White Havana Sugars pr q: of 100 lb
 $5.65
$1:86:
whether white or brown


Brown      Do     pr   Do
 $5.50




Indigo pr quintl         of do
$90:60
$2



Cocoa of all Qualities pr fanega of 110 Wt
$66:55
$7.60
for Caracas




 5.75
for Guayaqil


Coffee pr quintl of 100 Wt:
$23.—
   65
cents for Coffee


Cotton pr ditto
$10.8
   4½
cents for Cotton


Such a material difference exists as to prevent American or other foreign Vessels from ever bringing Colonial Produce into Spain. However some licenses granted by Government to a few individuals for the importation of Cocoa & sugar by foreign Vessels in paying only the spanish duties are still admitted which the importers of the articles generally purchase as they require them & by that means avoid disbursing the extravagant duties demanded particularly on Cocoa. The same maxim is not adopted for what regards the productions of the United States of America for they pay exactly the same duty when imported by an American or Spanish Vessel, although it will be proper to observe that an American or any other foreign Vessel bringing to this Country articles that are not the produce of the nation such vessels belong to pay an extraordinary contribution of two per centum on the value of the goods under the denomination of “Habilitation Duty” to which those by Spanish Vessels are on no occasion subjected. It may also be necessary to remark that all the articles of Exportation from hence pay exactly the same duties when shipt by an American or Spanish Vessel, Wine alone excepted which by the former or any other foreign Vessel is subject to an exaction of $1:96 cents per quarter cask of about Thirty Gallons whilst it contributes 53 cents per said Quarter Cask when loaded on board a spanish Vessel from hence for a foreign market.
The Port Charges on foreign Vessels are very trifling and are paid equally by the Spanish. The Tonnage duty is only five cents per Ton on the quantity loaded here. None is paid on the cargo inwards. For all the information you wish to have concerning the American Vessels & duties exacted upon their cargoes I beg leave to refer you to the Book I give Mr Codman for you intitled Almanac mercantil o guia de Comerc por D D M G. There you will find the Difference of duties on goods or produce imported in Spanish or foreign Bottoms. Extra of the Duties marked in this Book are some others: to wit Internation, abilitation Consulado antiguo & moderno &c & also arbitrio temporal or consolodacion of Vales. These duties upon calculation are an overcharge of about 75 per centum upon those stated in the Almanac mercantil. Most of the privileges granted during the War being exhausted it is the general opinion that new ones will not be granted & that in future the commerce of this country with foreign nations both in Europe & America will be put on the same footing it was before the War. I inclose an Order that has been passed to the Custom houses granting certain premiums on the productions of Spain and her Colonies when shipt to a foreign port by Spanish Vessels. This is a new one & dated so late as in April 1802.
I have endeavoured to obtain as much information on this subject from Portugal as I could & I now inclose you a regulation or ordinance of that Kingdom made in October 1783 as well as the 8th: article of the Treaty with Russia. In the former the commerce of Portugal in Portuguese Vessels for certain articles has an exclusive privilege & in the latter it is confined to Russian & Portuguese who alone favour the Portuguese more than any other nation in their commerce & some advantages are to be derived, yet so little is the animation amongst the Portuguese Merchants to carry on foreign commerce in their own Bottoms, that no inconvenience has arisen to foreign Bottoms. The Tonnage Duties, Lighthouse duties & other pasport & Anchorage charges are alike to themselves as to other nations & are as follow—
Vessels that arrive & sail with the same cargo.
Tonnage—fees 440 Rs: Lights 200 Rs pr Ton—fees 2385 Reis
Passport & anchorage for every Ship that comes in & goes out—1820 rs:
Vessels that discharge & take entire cargoes out Tonnage 100 Rs pr Ton
Fees Rs: Lights 50 Rs. pr Ton—Fees 2385 Rs.
Vessels that discharge Cargoes & sail with ballast. Tonnage about 60 Rs: pr
Ton—fees 440 Rs: Lights 200 & Fees 2385 Rs:
Vessels that enter in Ballast & take out cargoes: Tonnage […] Reis pr
Ton—fees 440: Lights 50 Rs pr Ton: fees 2385.
Vessels that enter & sail with Ballast. The same as When they carry out the same cargo.

N: B: Vessels only pay Lights & Tonnage once on the same Voyage to Portugal. For example a Vessel going from Lisbon direct to Oporto by presenting a certificate of having paid the Lights in Lisbon is exempted paying at Oporto.
The Portuguese Vessels pay the same. I ⟨am⟩ endeavouring to collect all the information in my power on these subjects from Italy for y⟨ou⟩ & as soon as I recieve it you shall hear from me again. With affectionate regard I am dear sir Yours Truly
Charles Pinckney
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6). For enclosures, see nn. 4 and 5.



   
   A fanega is a grain measure equaling about 1.5 bushels.



   
   This was probably Richard Codman, a Boston merchant resident in Paris (William Stinchcombe, The XYZ Affair [Westport, Conn., 1980], pp. 85–86).



   
   Almanak mercantil, ó Guia de comerciantes para el año de 1801 … (Madrid, 1801). This guidebook for merchants contained, among other things, information on consulates in Spain and the Americas; weights, measures, and currency converted to those of Castille; days of arrival and departure of the mails; and a list of the duties paid on Spanish, colonial, and foreign goods on arrival at and departure from Spanish ports (Dionisio Hidalgo, Diccionario general de bibliografía Española [1862; 7 vols.; New York, 1968 reprint], 1:50).



   
   Pinckney enclosed a printed statement, dated 14 Apr. 1802 at Aranjuez (5 pp.; in Spanish), that included a list of commodities and merchandise, ranging from olive oil to sarsaparilla, and the premiums to be granted to Spanish ships exporting these articles.



   
   Pinckney enclosed a copy of a Portuguese law passed 25 Nov. 1783 (3 pp.), which stipulated that most Portuguese goods exported in Portuguese ships be subject to half the usual duties and which granted a 3 percent compensation for certain goods imported into the kingdom in Portuguese ships. He also enclosed a copy of article 8 of the 1787 treaty between Russia and Portugal (1 p.), which cut Portuguese customs duties by half on certain goods imported directly from Russia in the ships of either nation. The treaty is printed in Borges de Castro, Collecçao dos Tratados, 3:428–71.


